Citation Nr: 0334319	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  03-25 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for lumbar spine pain with 
degenerative arthritis (lumbar spine disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In November 2003, a Deputy Vice Chairman of the Board granted 
the veteran's motion for advancement on the docket.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).


REMAND

The Board's preliminary review of the claims file reveals 
that additional RO action on the claim on appeal is 
warranted, even though such action will, regrettably, further 
delay a final decision.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In August 2002, the veteran sought service connection for a 
lumbar spine disability, stating that he injured his low back 
in England during World War II and was treated at Air Base 2, 
Army Hospital in Warton in December 1943 and February 1944.  
An attempt to obtain service medical records for the veteran 
revealed that they were unavailable and were presumed to have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC) in 1973.  The veteran was requested to complete 
information needed to reconstruct service medical data (NA 
Form 13055).  The veteran returned that form in December 
2002, and the RO provided the additional information to NPRC.  
By a response provided in February 2003, that facility stated 
that the veteran's complete organizational unit to which he 
was assigned at the time of the injury was needed to 
undertake a search for additional records.  In March 2003, 
the veteran stated that he was assigned to Section 5, 
Squadron 6B, Air Base Depot in Warton, England.  In a 
response dated in April 2003, the NPRC stated that they were 
still unable to identify the organization as the number and 
type of squadron was needed to undertake a search for 
additional records.  In June 2003, the veteran stated that he 
was assigned to Section C, Squadron 5, of the 8th Army Air 
Force and was stationed at Air Base Depot 2, in Warton, 
England.  

In cases in which the veteran's service medical record are 
presumed destroyed, VA's duty to assist is heightened and 
includes an obligation to search alternative forms of records 
that support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  The RO should attempt another search 
for additional records.  

The Board also finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claim.  In a March 2003, the RO 
invited the veteran to submit information and/or evidence in 
support of his claim within 30 days of the date of the 
letter.  The claim was denied in April 2003.

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development described above, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, he has a full one-year 
period to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide the numerical designation 
and name or type of the squadron, group 
and wing, as well as the name of the base 
to which he was assigned in December 1943 
and February 1944.  The RO should then 
contact the appropriate agency/office and 
request all available Surgeon General's 
Office (SGO) records of hospitalization 
or morning reports documenting the 
veteran's medical care.  The RO should 
follow the procedures described in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (along with that 
requested, but not yet received) that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for his disabilities that 
are not currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (unless this period 
is waived, in writing).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  The RO 
must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA v. Secretary, as well as 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

6.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for on appeal in light of all 
pertinent evidence and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




